DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-071015, filed on 02 April 2018.

Claim Interpretation
Examiner notes that for interpretation of the terms “regular rim”, “regular internal pressure”, and “regular load” will be interpreted based on the definitions given in relation to the standards of the Japan Automobile Tyre Manufacturers Association Inc. (JATMA) as disclosed on p.8 L25-35 of the specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodama  (JP2015212117).
Regarding claim 1, Kodama (Fig 15) discloses a pneumatic tire comprising:
a plurality of protrusion portions extending along a tire side surface of a tire side portion longitudinally intersecting a tire circumferential direction or a tire radial direction and being provided at intervals in the tire circumferential direction (“outer convex portion” (9)),
each of the plurality of protrusion portions having an external contour that comprises a plurality of main external contour portions having different curvatures (Fig 15, [0043]),
and a connection portion connecting between the main external contour portions, the external contour projecting from the tire side surface in a cross-sectional shape along a longitudinal direction (Fig 15).
Regarding claim 2, Kodama discloses all limitations of claim 1 as set forth above. Additionally, Kodama discloses that the external contour is formed along a ridge line of each of the plurality of protrusion portions (Fig 15).
Regarding claim 3, Kodama discloses all limitations of claim 1 as set forth above. Additionally, Kodama discloses that the external contour is formed along a surface of each of the plurality of protrusion portions. (Fig 15).
Regarding claim 4, Kodama discloses all limitations of claim 1 as set forth above. Additionally, Kodama discloses that the external contour has the plurality of main external contour portions and the connection portion formed in a range excluding a range from each of ends in the longitudinal direction to (Lx0.05) with respect to a dimension L of each of the plurality of protrusion portions in the longitudinal direction (Fig 15, with the Lx0.05 starting from the longitudinal ends of “outer convex portions” (9)).

Regarding claim 9, Kodama discloses all limitations of claim 1 as set forth above. Additionally, Kodama discloses that a variation in projection height of each of the plurality of protrusion portions per 1 degree in the tire circumferential direction is 1 mm/deg or less (Fig 2, in that the protrusion is longitudinally aligned in the radial direction, resulting in a variation of 0mm/deg in the tire circumferential direction).
Regarding claim 10, Kodama discloses all limitations of claim 1 as set forth above. Additionally, Kodama discloses a variation in mass of each of the plurality of protrusion portions per 1 degree in the tire circumferential direction is 0.1 g/deg or less (Fig 2, in that the protrusion is longitudinally aligned in the radial direction, resulting in a variation of 0mm/deg in the tire circumferential direction).
Regarding claim 11, Kodama discloses all limitations of claim 1 as set forth above. Additionally, Kodama discloses that the plurality of protrusion portions are disposed at non-uniform intervals in the tire circumferential direction ([0054], Fig 13).
Regarding claim 12, Kodama discloses all limitations of claim 1 as set forth above. Additionally, Kodama discloses that a vehicle inner/outer side orientation when the pneumatic tire is mounted on a vehicle is designated, and the plurality of protrusion portions are formed on at least a tire side portion corresponding to an outer side of the vehicle ([0036]). Examiner notes that the recitation of an outer side of a vehicle has no impact on the structure of the tire itself, 
Regarding claim 13, Kodama discloses all limitations of claim 3 as set forth above. Additionally, Kodama discloses that the external contour has the plurality of main external contour portions and the connection portion formed in a range excluding a range from each of ends in the longitudinal direction to (Lx0.05) with respect to a dimension L of each of the plurality of protrusion portions in the longitudinal direction (Fig 15, with the Lx0.05 starting from the longitudinal ends of “outer convex portions” (9)).
Regarding claim 14, Kodama discloses all limitations of claim 13 as set forth above. Additionally, Kodama discloses that the external contour has the plurality of main external contour portions formed in a range from (Lx0.7) to (Lx0.9), and the connection portion formed in a range from (Lx0) to (Lx0.3) with respect to a dimension L of each of the plurality of protrusion portions in the longitudinal direction ([0076], Fig 15).

Claim(s) 6 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodama  (JP2015212117) as evidenced by Engineering Tool Box (NPL).
Regarding claim 6, Kodama discloses all limitations of claim 1 as set forth above. Additionally, Kodama discloses that when the pneumatic tire is incorporated into a regular rim, inflated to a regular internal pressure, ground to a road surface that is a horizontal surface with a regular load, and rolling on the road surface ([0015]), in a case where a relative speed U between the tire side portion and the road surface is expressed by U m/s = V x r/Q, a Reynolds number Re is expressed by Re = U x Q/v wherein V is a primary flow velocity m/s opposite to a rolling direction of the pneumatic tire, r is a distance m from the road surface toward a rotation axis, Q is a distance m from the road surface to the rotation axis, and v is a kinematic viscosity of air m2/s, and the primary flow velocity V is 27.8 m/s, each of the plurality of oC (1.56*10-5 m2/s) (as evidenced by Engineering Tool Box), the range of r that satisfies the Reynold’s Number would be from .0011 to .2245 m, which would include all of the sidewall).
Regarding claim 15, Kodama discloses all limitations of claim 14 as set forth above. Additionally, Kodama discloses that when the pneumatic tire is incorporated into a regular rim, inflated to a regular internal pressure, ground to a road surface that is a horizontal surface with a regular load, and rolling on the road surface ([0015]), in a case where a relative speed U between the tire side portion and the road surface is expressed by U m/s = V x r/Q, a Reynolds number Re is expressed by Re = U x Q/v wherein V is a primary flow velocity m/s opposite to a rolling direction of the pneumatic tire, r is a distance m from the road surface toward a rotation axis, Q is a distance m from the road surface to the rotation axis, and v is a kinematic viscosity of air m2/s, and the primary flow velocity V is 27.8 m/s, each of the plurality of protrusion portions is provided at a position where a range of the Reynolds number Re satisfies 2000 < Re < 4 x 10^5 ([0075], in that for the tire size used of 195/65R15, the sidewall height would be 0.127 m, and using a kinematic viscosity of air at 25oC (1.56*10-5 m2/s) (Engineering Tool Box), the range of r that satisfies the Reynold’s Number would be from .0011 to . 2245 m, which would include all of the sidewall).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama  (JP2015212117).
Regarding claim 8, Kodama discloses all limitations of claim 1 as set forth above. Additionally, it would have been obvious to one of ordinary skill in the art prior to the earliest .

Claims 7 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama  (JP2015212117) as evidenced by Engineering Tool Box (NPL).
Regarding claim 7, Kodama discloses all limitations of claim 6 as set forth above. While Kodama does not explicitly disclose that the total volume Vo of the plurality of protrusion portions satisfies a range of 1000 mm3 < Vo < 50000 mm3 in the range of the Reynolds number Re, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Kodama teaches that the shape and number of protrusions on the tire sidewall can be modified ([0049]) for the benefit of avoiding air flow stagnation ([0050]).
In particular, the combination of width, height and number of protrusions ranges that are taught include combinations that would meet the claimed limitations. For instance, assuming that the protrusions are located above a tire maximum width position located in the middle of a 195/65R15 tire ([0075], Fig 2) for a protrusion length of 63.375 mm, a protrusion height of 1 mm (which is within the range specified in [0065]), a protrusion width of 0.5 mm (which is within the range specified in [0065]), the protrusion takes the shape of an arc between the two endpoints of the protrusion in the radial direction, the volume of the protrusion arc taking an approximately 2/3 amount of a volume of a rectangle with the width, length and height dimensions previously mentioned, and that there are 80 protrusions on the tie sidewall, then
                
                    (
                    1.0
                     
                    m
                    m
                    *
                    0.5
                     
                    m
                    m
                    *
                    63.375
                     
                    m
                    m
                    )
                    *
                    (
                    2
                    /
                    3
                    )
                    *
                    80
                    =
                    1690
                     
                    
                        
                            m
                            m
                        
                        
                            3
                        
                    
                
            

                
                    (
                    10
                     
                    m
                    m
                    *
                    1
                     
                    m
                    m
                    *
                    63.375
                     
                    m
                    m
                    )
                    *
                    (
                    2
                    /
                    3
                    )
                    *
                    80
                    =
                    33800
                     
                    
                        
                            m
                            m
                        
                        
                            3
                        
                    
                
            
Regarding claim 16, Kodama discloses all limitations of claim 15 as set forth above. While Kodama does not explicitly disclose that the total volume Vo of the plurality of protrusion portions satisfies a range of 1000 mm3 < Vo < 50000 mm3 in the range of the Reynolds number Re, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Kodama teaches that the shape and number of protrusions on the tire sidewall can be modified ([0049]) for the benefit of avoiding air flow stagnation ([0050]).
In particular, the combination of width, height and number of protrusions ranges that are taught include combinations that would meet the claimed limitations. For instance, assuming that the protrusions are located above a tire maximum width position located in the middle of a 195/65R15 tire ([0075], Fig 2) for a protrusion length of 63.375 mm, a protrusion height of 1 mm (which is within the range specified in [0065]), a protrusion width of 0.5 mm (which is within the range specified in [0065]), the protrusion takes the shape of an arc between the two endpoints of the protrusion in the radial direction, the volume of the protrusion arc taking an approximately 2/3 amount of a volume of a rectangle with the width, length and height dimensions previously mentioned, and that there are 80 protrusions on the tie sidewall, then
                
                    (
                    1.0
                     
                    m
                    m
                    *
                    0.5
                     
                    m
                    m
                    *
                    63.375
                     
                    m
                    m
                    )
                    *
                    (
                    2
                    /
                    3
                    )
                    *
                    80
                    =
                    1690
                     
                    
                        
                            m
                            m
                        
                        
                            3
                        
                    
                
            
Another combination includes a protrusion height of 10 mm, a protrusion width of 1 mm, a protrusion length of 63.375 mm, and 80 protrusions
                
                    (
                    10
                     
                    m
                    m
                    *
                    1
                     
                    m
                    m
                    *
                    63.375
                     
                    m
                    m
                    )
                    *
                    (
                    2
                    /
                    3
                    )
                    *
                    80
                    =
                    33800
                     
                    
                        
                            m
                            m
                        
                        
                            3
                        
                    
                
            
Regarding claim 17, modified Kodama teaches all limitations of claim 16 as set forth above. Additionally, it would have been obvious to one of ordinary skill in the art prior to the 
Regarding claim 18, modified Kodama teaches all limitations of claim 17 as set forth above. Additionally, Kodama teaches that a variation in projection height of each of the plurality of protrusion portions per 1 degree in the tire circumferential direction is 1 mm/deg or less (Fig 2, in that the protrusion is longitudinally aligned in the radial direction, resulting in a variation of 0mm/deg in the tire circumferential direction).
Regarding claim 19, modified Kodama teaches all limitations of claim 18 as set forth above. Additionally, Kodama teaches a variation in mass of each of the plurality of protrusion portions per 1 degree in the tire circumferential direction is 0.1 g/deg or less (Fig 2, in that the protrusion is longitudinally aligned in the radial direction, resulting in a variation of 0mm/deg in the tire circumferential direction).
Regarding claim 20, modified Kodama teaches all limitations of claim 19 as set forth above. Additionally, Kodama teaches  that the plurality of protrusion portions are disposed at non-uniform intervals in the tire circumferential direction ([0054], Fig 13); a vehicle inner/outer side orientation when the pneumatic tire is mounted on a vehicle is designated, and the plurality of protrusion portions are formed on at least a tire side portion corresponding to an outer side of the vehicle ([0036]). Examiner notes that the recitation of an outer side of a vehicle has no impact on the structure of the tire itself, as the tire is capable of being mounted in either way. Hence the recitation of an outer side is considered as a matter of intended use.

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (JP2015212117) in view of Kodama 2 (WO2016181928, with US20180297418 as the English equivalent).
	Regarding claim 9, Kodama discloses all limitations of claim 1 as set forth above. Furthermore, Kodama discloses that the protrusions are longitudinally aligned in the radial direction (Fig 2), resulting in a variation in projection height of the protrusion portions in the tire circumferential direction to be less than 1mm/deg. Kodama is considered to render obvious the limitation as set forth above; however, in the alternative, if Kodama’s disclosure is considered insufficient:
It would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to have a variation in projection height of each of the plurality of protrusion portions per 1 degree in the tire circumferential direction be 1 mm/deg or less, as Kodama 2 teaches that it is beneficial to avoid sudden changes in the mass of the protrusions, which a change in height would impact the mass of the protrusion and changes in mass include changes in the tire circumferential direction, to improve tire uniformity ([0009]).
Regarding claim 10, Kodama discloses all limitations of claim 1 as set forth above. Furthermore, Kodama discloses that the protrusions are longitudinally aligned in the radial direction (Fig 2), resulting in a variation in mass of each of the plurality of protrusion portions per 1 degree in the tire circumferential direction to be less than 0.1 g/deg. Kodama is considered to render obvious the limitation as set forth above; however, in the alternative, if Kodama’s disclosure is considered insufficient:
It would have been obvious to one of ordinary skill in the art to have a variation in mass of each of the plurality of protrusion portions per 1 degree in the tire circumferential direction to be 0.1 g/deg or less, as Kodama 2 teaches that it is beneficial to avoid sudden changes in the mass of the protrusions, which would include changes in mass in the tire circumferential direction, to improve tire uniformity ([0009]).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (JP2015212117) as evidenced by Engineering Tool Box (NPL) in view of Kodama 2 (WO2016181928, with US20180297418 as the English equivalent).
	Regarding claim 18, Kodama teaches all limitations of claim 17 as set forth above. Furthermore, Kodama teaches that the protrusions are longitudinally aligned in the radial direction (Fig 2), resulting in a variation in projection height of the protrusion portions in the tire circumferential direction to be less than 1mm/deg. Kodama is considered to render obvious the limitation as set forth above; however, in the alternative, if Kodama’s disclosure is considered insufficient:
It would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to have a variation in projection height of each of the plurality of protrusion portions per 1 degree in the tire circumferential direction be 1 mm/deg or less, as Kodama 2 teaches that it is beneficial to avoid sudden changes in the mass of the protrusions, which a change in height would impact the mass of the protrusion and changes in mass include changes in the tire circumferential direction, to improve tire uniformity ([0009]).
Regarding claim 19, modified Kodama teaches all limitations of claim 18 as set forth above. Additionally, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to have a variation in mass of each of the plurality of protrusion portions per 1 degree in the tire circumferential direction be 0.1 g/deg or less as Kodama 2 teaches that it is beneficial to avoid sudden changes in the mass of the protrusions, which would include changes in mass in the tire circumferential direction, to improve tire uniformity ([0009]).
Regarding claim 20, modified Kodama teaches all limitations of claim 19 as set forth above. Additionally, Kodama teaches  that the plurality of protrusion portions are disposed at non-uniform intervals in the tire circumferential direction ([0054], Fig 13); a vehicle inner/outer 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749